Case 1:18-cv-23162-JEM Document 12 Entered on FLSD Docket 03/20/2019 Page 1 of 1


                         UN ITED STATES DISTRICT COURT FOR THE
                              SO UTHERN D ISTRICT O F FLO RIDA
                                       M iam iD ivision

                  CaseNui btr: 18-23162-CIV-M ARTlNEZ-OTAZO-REYES
   CESAR PINEDA,individually and on behalf
   ofa11otherssim ilarly situated,
         Plaintiff,




   IBILEY UN IFORM ,INC.,a Florida
   corporation,
          Defendant.
                                               /

                  FINAL ORDER OF DISM ISSAL W ITH PREJUDICE AND
                  O RD ER DEN YIN G A LL PEN D IN G M O TIO N S A S M O O T

          TH IS M A TTER is before the C ourt upon the parties' Joint Stipulation of V oluntary

   DismissalwithPrejudice(ECFNo.111. ltis:
          APJUDGED thatthisactionisDISM ISSED with prejudice.Eachparty shallbeartheir
   own attorney'sfees and costsexceptasotherw ise agreed by the parties.ltis also:

          ADJUDGED thata11pendingm otionsin thiscase areDENIED AS M O OT,andthiscase

   isC LO SED .

          DONEAND ORDEREDinChambersatMiami,Florida,this$j dayofMarch,2019.


                                                     JO SE . A RTIN EZ
                                                     UN IT STATES DISTRICT JUDGE

   Copies provided to:
   M agistrate JudgeOtazo-Reyes
   AllCounselofRecord
